THE COUBT
(DUCKETT, Circuit Judge, absent,)
permitted the defendant to read the note in evidence, on proof that it came to his hands before the plaintiff’s insolvency.
Mr. Morsell, for the defendant, offered to set off a note due from Lowdermilk & Banks to Kunkle & Ghequere, and by them indorsed to the defendant, and offered to prove that the original debt was due from Banks alone for goods sold him by Kunkle & Ghequere.
Mr. Porter, for the plaintiff, contra, objected that they must be mutual debts, and due in the same right, and cited 1 Pow. Cont. 440; 1 H. Bl. 659; 1 Wils. 155; Bull. N. P. 179; and Cowp. 133.
And of that opinion was THE COUBT, (DUCKETT, Circuit Judge, ¿bsént) Verdict for plaintiff.